Citation Nr: 0607141	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  00-19 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for 
bronchitis and status post coccidioidomycosis. 


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

J. Rose, Counsel 




INTRODUCTION

The veteran had active military service from December 1976 to 
September 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In January 2004, the Board remanded the appeal for 
further development.  


FINDING OF FACT

The veteran's chronic bronchitis is not shown to cause any 
pulmonary test results of less than 80 percent of predicted 
value, nor any active mycotic lesions.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
veteran's service-connected bronchitis and status post 
coccidioidomycosis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.159, 4.97, 
Diagnostic Codes 6600, 6835 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving proper notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The initial agency decision was made prior to the enactment 
of 38 U.S.C.A. § 5103.  Therefore, it was no possible to 
provide proper notification prior to the initial agency 
decision.  However, the RO issued a letter in March 2004, in 
which VA fully notified the veteran of what is required to 
substantiate his claim.  Together, the letter and April 2002 
and December 2005 supplemental statements of the case (SSOC) 
provided the veteran with a summary of the evidence, the 
applicable laws and regulations, and a discussion of the 
facts of the case.  VA specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  It is therefore the Board's conclusion that the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
Mayfield, supra.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the pertinent evidence includes the 
service medical records, medical records from Arizona 
Department of Corrections, VA treatment records, VA 
examination reports dated in March 1999, November 2001, and 
June 2005, as well as numerous written statements from the 
veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Increased Evaluation

In an August 1999 rating decision, the RO granted service 
connection for bronchitis and status post coccidioidomycosis, 
assigning a noncompensable evaluation.  The veteran contends 
that a higher rating is warranted.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
Supp 2005).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2005).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).

In this case, the RO evaluated the veteran's service-
connected disability under Diagnostic Codes 6600 and 6835.  
The Rating Schedule provides that, with respect to rating 
coexisting respiratory conditions, ratings under Diagnostic 
Codes 6600 through 6817 and 6822 through 6847 will not be 
combined with each other.  Where there is lung or pleural 
involvement, ratings under diagnostic codes 6819 and 6820 
will not be combined with each other or with diagnostic codes 
6600 through 6817 or 6822 through 6847.  A single rating will 
be assigned under the Diagnostic Code which reflects the 
predominant disability with elevation to the next higher 
rating where the severity of the overall disability warrants 
such disability.  38 C.F.R. § 4.96(a) (2005).

Under Diagnostic Code 6600, a 10 percent rating requires a 
FEV-1 of 71 to 80 percent predicted; or FEV-1/FVC of 71 to 80 
percent; or DLCO (SB) of 66 to 80 percent predicted.  A 30 
percent rating requires a FEV-1 of 56 to 70 percent 
predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO (SB) of 
56 to 65 percent predicted.  38 C.F.R. § 4.97, Diagnostic 
Code 6600 (2005).

Upon review, the veteran's bronchitis is not shown to cause 
any pulmonary test results of less than 80 percent of 
predicted value.  Findings from the pulmonary function tests 
dated in June 2000, November 2001, and April 2003 showed 
forced expiratory volume in one second (FEV-1) ranging from 
84 to 104 percent of predicted value.  FEV-1/FVC (Forced 
Vital Capacity) ratio ranged from 87 to 106 percent.  
Findings from the June 2005 pulmonary function test results 
were noted by the VA examiner to be normal, including 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single breath Method (DLCO).  There was no evidence in the VA 
examination reports, or other medical records, of any 
pulmonary function tests results that would warrant a 
compensable evaluation under Diagnostic Code 6600.   
38 C.F.R. § 4.97 (2005).

The veteran is also rated under Diagnostic Code 6835 for 
coccidioidomycosis.  In service, the veteran was hospitalized 
for respiratory symptoms diagnosed as coccidioidomycosis.  
The general rating formula for mycotic lung diseases, 
including coccidioidomycosis under Diagnostic Code 6835, 
provides for a noncompensable rating evaluation when the 
veteran has mycotic lung diseases that are asymptomatic with 
healed and inactive mycotic lesions.  A 30 percent rating is 
assigned when there is chronic pulmonary mycosis with minimal 
symptoms such as occasional minor hemoptysis or productive 
cough.  A 50 percent rating is assigned when there is chronic 
pulmonary mycosis requiring suppressive therapy with no more 
than minimal symptoms such as occasional minor hemoptysis or 
productive cough.

Upon review, the clinical evidence does not show the presence 
of chronic pulmonary mycosis.  VA examination reports dated 
in March 1999, November 2000, and June 2005 did not show any 
chronic pulmonary mycosis, nor was any diagnosis involving 
pulmonary mycosis noted in the medical records from Arizona 
Department of Corrections.  In fact, the evidence indicates 
that the veteran's service-connected coccidioidomycosis is 
inactive.  Chest x-ray results dated in March 2000 and April 
2003 were clear.  Chest x-ray results dated in November 2001 
noted some scarring, but no evidence of active lung disease 
or obstructive lung disease, according to the VA examiner.  
The record does demonstrate a chronic, productive cough, 
however, the VA examiner from November 2001 opined that the 
chronic cough was due to cigarette smoking.  As noted above, 
a 30 percent evaluation under Diagnostic Code 6835 requires 
chronic pulmonary mycosis, which is not shown by the record, 
as well as minimal symptoms such as minor hemoptysis or 
productive cough, which is shown to be related to cigarette 
smoking.  As such, there is no basis to warrant a compensable 
evaluation under Diagnostic Code 6835.  38 C.F.R. § 4.97 
(2005). 
 
The Board is also required to consider other diagnostic codes 
for application.  However, there appears to be no heart 
disease to warrant a rating under 38 C.F.R. § 4.104, 
Diagnostic Codes 7000 - 7023, or a diagnosis involving 
chronic fatigue syndrome to warrant a rating under 38 C.F.R. 
§ 4.88, Diagnostic Codes 6300 - 
6354.

The Board recognizes the veteran's assertion that his 
bronchitis and status post coccidioidomycosis warrants an 
initial compensable evaluation, however, based upon the 
above, the preponderance of the evidence is against an 
initial compensable evaluation at this time.  Thus, the claim 
is denied.  Gilbert, supra.  

The above determination is based upon consideration of 
applicable provisions of the rating schedule. Additionally, 
however, there is no showing that the veteran's service-
connected bronchitis and status post coccidioidomycosis 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  38 C.F.R. 
§ 3.321(b)(1) (2005).  


ORDER

Entitlement to an initial compensable evaluation for 
bronchitis and status post coccidioidomycosis is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


